DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

SET I
Claims 1, 3-6, 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,656,424 B1 [Deal] in view of US 2004/0244138 A1 [Taylor]

Regarding Claim 1:
Deal teaches an apparatus (abstract), comprising: 
a lamp configured to emit germicidal light (Fig. 2 (8), 2:62-3:3), wherein the apparatus is configured such that germicidal light emitted from the lamp is projected exterior to the apparatus (in that the lamp extends vertically from the base of the apparatus, it is configured to irradiate, i.e. project light, to an area external to the apparatus and encircling said apparatus); 
a mobile carriage supporting the lamp (Fig. 2 (4)); 
a push/pull handle extending from an exterior surface of the mobile carriage (Fig. 2 (3)), 
wherein an uppermost surface of the push/pull handle is arranged at an elevation lower than an uppermost surface of the lamp (See Fig. 2, wherein the handle (3) is located well below the lamp’s (8) uppermost surface); 
wheels arranged along a bottom of the mobile carriage (as shown in Figs.  2, 3).
However, Deal fails to teach:
 a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged; 
a processor; and 
a storage medium having program instructions which are executable by the processor for:
receiving data regarding the characteristics of the room or area;
activating the motor such that the apparatus is moved within the room or area while the lamp is emitting germicidal light. 
Taylor teaches a UV sterilizing apparatus (abstract) including 
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged (Fig. 1 (124, 126)); 
a processor (Fig. 1 (104)); and 
a storage medium (Fig. 1 (105)) having program instructions which are executable by the processor for:
receiving data regarding the characteristics of the room or area (para 56);
activating the motor such that the apparatus is moved within the room or area while the one or more lamps are emitting germicidal light (paras 56, 79).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add motor and navigational processing of Taylor to Deal. One would have been motivated to do since this would allow the device to clean a room autonomously (Taylor para 56).

Regarding Claim 3:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the lamp is a mercury vapor lamp (Deal 2:15-27).

Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus of claim 1, but fails to specify that the lamp is spaced inward from a closest outer peripheral edge of the mobile carriage by a distance greater than three times a width of the lamp. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the only difference between the claimed invention and Deal is the recitation of relative dimensions of the claimed device. In particular, the difference lies in the distance from the edge of the mobile carriage to the lamp in units of lamp width. No claim is made to the lamp’s width, so the claimed distance could be quite extensive.  Both devices perform the same function of UV sterilization and both devices place the UV lamp inside the perimeter of the mobile carriage. There is no indication is the written description that the claimed device would perform differently than the prior art device because of the claimed spacing.  Thus, it would have been obvious to one of ordinary skill in the art before the effective time of filing to modify Deal such that the lamp is spaced inward from a closest outer peripheral edge of the mobile carriage by a distance greater than three times a width of the lamp.
Furthermore, Deal appear to demonstrate that the lamp closest to the handle is spaced inward from a closest outer peripheral edge of the mobile carriage by a distance greater than three times a width of the lamp.. It would have been obvious to one of ordinary skill in the art before the effective time of filing to build the above modified invention having the relative dimensions shown in the drawings. 

Regarding Claim 5:
Deal is moveable because the entire apparatus is moveable. Further, the lamp is secured vertically inside the bounds of the carriage, so it is not moveable beyond vertical planes aligned with the casing the mobile carriage). 

Regarding Claim 6:
The modified invention of claim 1 teaches the apparatus of claim 1, but fails to teach that the apparatus further comprises an ultrasonic sensor or an ultraviolet light sensor, wherein the apparatus is configured to navigate the apparatus through the room or area using information obtained from the ultrasonic sensor or the ultraviolet light sensor. 
Taylor teaches a robot cleaner with a germicidal UV lamp, further comprising an ultrasonic sensor (para 58), wherein the apparatus is configured to navigate the apparatus through the room or area using information obtained from the ultrasonic sensor or the ultraviolet light sensor (para 56).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the ultrasonic sensors and navigational programming of Taylor to the above modified invention. One would have been motivated to do since this would allow the device to clean a room autonomously (Taylor para 56).

Regarding Claim 12:
Deal teaches an apparatus, comprising: 

wheels arranged along a bottom of the apparatus (as shown in Figs. 2, 3).
However, Deal fails to teach:
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged; 
a processor; and 
a storage medium having program instructions which are executable by the processor for: 
activating the motor such that the apparatus is moved within the room or area while the lamp is emitting germicidal light; and 
altering a speed of the apparatus based on a map and germicidal dose requirements for the room or area. 
Taylor teaches a UV sterilizing apparatus (abstract) including 
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged (Fig. 1 (124, 126)); 
a processor (Fig. 1 (104)); and 
a storage medium (Fig. 1 (105)) having program instructions which are executable by the processor for activating the motor such that the apparatus is moved within the room or area while the one or more lamps are emitting germicidal light (paras 56, 79); and
altering a speed of the apparatus based on a map and germicidal dose requirements for the room or area (paras 56 and 79 speak to changing the speed of the apparatus based on a map 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add motor and navigational processing of Taylor to Deal. One would have been motivated to do since this would allow the device to clean a room autonomously (Taylor para 56).

Regarding Claim 14:
The modified invention of claim 12 teaches the apparatus of claim 12, wherein the lamp is a mercury vapor lamp (Deal 2:15-27). 

Regarding Claim 15:
The modified invention of claim 12 teaches the apparatus of claim 12, further comprising a mobile carriage supporting the lamp (Deal Fig. 2 (4)) and a push/pull handle extending from an exterior surface of the mobile carriage (Deal Fig. 2 (3)). 

Regarding Claim 16:
The modified invention of claim 15 teaches the apparatus of claim 15, wherein an uppermost surface of the push/pull handle is arranged at an elevation lower than the uppermost surface of the lamp (Deal Fig. 2, wherein the handle (3) is located well below the lamp’s (8) uppermost surface).

Regarding Claim 17:
Deal teaches an apparatus (abstract), comprising: 
one or more lamps configured to emit germicidal light (Fig. 2 (8), 2:62-3:3), 
wherein the one or more lamps are arranged lengthwise perpendicular to a horizontal plane of the apparatus (as shown in Fig. 2), 
wherein the apparatus is configured such that germicidal light emitted from the one or more lamps is projected exterior to the apparatus to a region which encircles the apparatus (in that the lamp extends vertically from the base of the apparatus, it is configured to irradiate, i.e. project light, to an area external to the apparatus and encircling said apparatus), and 
wherein the germicidal light projected to the encircling region during an operation of the apparatus collectively occupies the entirety of the encircling region (the vertically arranged light source of Deal is arranged in the same fashion as the light source of the instant invention, so it inherently has the same projection to the encircling region); 
wheels arranged along a bottom of the apparatus (as shown in Figs. 2, 3).
However, Deal fails to teach:
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged; 
a processor; and a storage medium having program instructions which are executable by the processor for activating the motor such that the apparatus is moved within the room or area while the one or more lamps are emitting germicidal light. 
Taylor teaches a UV sterilizing apparatus (abstract) including 
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged (Fig. 1 (124, 126)); 
a processor (Fig. 1 (104)); and 

It would have been obvious to one of ordinary skill in the art before the effective time of filing to add motor and navigational processing of Taylor to Deal. One would have been motivated to do since this would allow the device to clean a room autonomously (Taylor para 56).

Regarding Claim 19:
The modified invention of claim 17 teaches the apparatus of claim 17, wherein the one or more lamps comprise a mercury vapor lamp (Deal 2:15-27). 

Regarding Claim 20:
The modified invention of claim 17 teaches the apparatus of claim 17, wherein the one or more lamps are arranged in the apparatus such that uppermost surfaces of the one or more lamps are at least 36 inches above a floor of the room or area when the apparatus is arranged on the floor of the room or area.
Deal, 2:54-66, teaches a UV sterilizer  with a height of approximately 220 cm (~86 inches) above the floor, and Figs. 1-3 therein  demonstrate that the lamps have approximately the same height as stem (6)). As such, the 48 inch lamps are high at least 36 inches above the floor. 


Claims 2, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Taylor as applied to claims 12 and 17, and further in view of US 2010/0078574 A1 [Cooper].

Regarding Claims 2, 13, and 18:
The modified inventions of claims 1, 12, and 17 teaches the apparatuses of claims 1, 12, and 17, but fail to specify that the lamp is a xenon flashlamp.  Cooper teaches using a Xenon flashlamp for providing ultraviolet radiation (paras 42, 51, 71, 88). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the Xenon flashlamp of Cooper as the UV source of Deal. One would have been motivated to do so because the xenon flashlamp would provide UV radiation effective for killing biological materials, i.e. sterilization (Cooper paras 42, 51, 71, 88).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0011397 [Huang] in view of Deal.

Regarding Claim 7:
Huang teaches an apparatus comprising:
a lamp configured to emit germicidal light (Fig. 1 (17)), wherein the apparatus is configured such that germicidal light emitted from the lamp is projected exterior to the apparatus (as shown in Fig. 2); 
wheels arranged along a bottom of the apparatus (as shown in Figs. 1 and 3);  

a processor (para 18, chip (18));  and 
a storage medium having program instructions which are executable by the processor for activating the motor such that the apparatus is moved within the room or area while the lamp is emitting germicidal light (para 18, claim 7).   
However, Huang fails to teach that an uppermost surface of the lamp is at least 36 inches above a floor of a room or area when the apparatus is arranged on the floor of the room or area. Deal teaches a UV sterilizer holding the highest parts of its 48 inch bulbs at approximately 220 cm (~86 inches) above the floor (2:54-66 and see Figs. 1-3, which shows that the lamps have approximately the same height as stem (6)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the approximately 220 cm upper lamp height of Deal in Huang. One would have been motivated to do so since this such lamp placement allows for the effective sterilization of all exposed surfaces in a room (Deal 5:36-43). 

Regarding Claim 9:
The modified invention of claim 7 teaches the apparatus of claim 7, wherein the lamp is a mercury vapor lamp.  Deal teaches using mercury vapor lamps for disinfection because they produce UV-C light, which in known to be the most bactericidal type of UV light (1:65-2:12, 2:62-3:3). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the mercury vapor lamps of Deal in the above modified invention. One would Deal 1:65-2:12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view Deal as applied above, and further in view of Cooper.

Regarding Claim 8:
The above modified invention teaches the apparatus of claim 7, but fails to specify that the lamp is a xenon flashlamp.  Cooper teaches using a Xenon flashlamp for providing ultraviolet radiation (paras 42, 51, 71, 88). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the Xenon flashlamp of Cooper as the UV source of Huang. One would have been motivated to do so because the xenon flashlamp would provide UV radiation effective for killing biological materials, i.e. sterilization (Cooper paras 42, 51, 71, 88).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view Deal as applied above, and further in view of US 2004/0175290 A1 [Scheir].

Regarding Claim 10:
The modified invention of claim 7 teaches the apparatus of claim 7, but fails to teach that the apparatus further comprises a reflector assembly configured to redirect germicidal light emitted from the lamp to a region exterior to the apparatus between approximately 2 feet and approximately 4 feet from the floor of the room or area in which the apparatus is arranged.  
Scheir teaches placing a reflector above or next to a germicidal ultraviolet light (Fig. 1a (130), Fig. 2 (230), para 37). The UV light of the modified invention of claim 7 is approximately 86 inches above the floor. See above rejection of claim 7. Placing the reflector of Scheir above or next to the 48 inch long UV source of the modified invention, with a peak height of around 86 inches, would entail a placing the reflector in a position where the reflected UV light is redirected to a region between two and four feet from the floor. This is because the reflector would redirect light towards, and through, the claimed region. 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the reflector of Scheir to the modified invention of claim 7. One would have been motivated to do so since this would allow the user to project the light to a desired location (Scheir para 37).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view Deal as applied above, and further in view of Taylor.

Regarding Claim 11:
The modified invention of claim 7 teaches the apparatus of claim 7, but fails to teach that the program instructions are further executable by the processor for altering the speed of the apparatus based on a map and dose requirements for the room or area 
Taylor teaches a robot cleaner with a germicidal UV lamp, further comprising instructions for altering the speed of the apparatus (e.g. para 79 stopping) based on a map and dose requirements for the room or area (para 56).
Taylor to Huang. One would have been motivated to do since this would allow the device to clean a room autonomously (Taylor para 56).


Response to Arguments
Applicant argues that incorporating the motor and navigational processing of Taylor into Deal because such a modification would change the principle of operation of Deal, and as such the combination is not obvious. In particular, applicant contends that Deal’s principal of operation “is dependent on the apparatus being stationary in the room during the disinfection process,” and that the proposed modification would alter this by adding the above noted features of Taylor. This is not persuasive. The device of Deal already incorporates wheels (see Fig 1) and is explicitly described as being mobile (2:16-17). As such, a certain degree of mobility during use was clearly considered by its inventors. Adding the features of Taylor to Deal provides it with an additional feature, the ability to move to a better position within a room during a sterilization procedure. To wit, if the reflected measurements of Deal indicate that an area is not receiving an adequate bactericidal dose, then the mobility offered by Taylor would allow the device to reposition itself to better irradiate said area.
Applicant argues that Huang in view of Deal fails to make the lamp height limitation of claim 7 obvious. In particular, applicant argues that such modifications would prevent Huang from achieving its intended purpose of sterilizing ducts of air conditioning systems, because such ducts would not accept the 86 inch vertical bulb of Deal. This is not persuasive. While Huang Huang also discusses using the device in “hard-to-reach places. Paras 8, 22. As noted by the applicant, no description is provided of such “hard-to-reach” places. However, one of ordinary skill in the art of cleaning recognizes that “hard-to-reach” places can be defined in any number of ways, including places that are too high to reach or locations that are difficult to access, e.g. remote or dangerous rooms. One wishing to sanitize a tall “hard-to-reach” place would immediately grasp the predictable utility of modifying the cart of Huang with the lamp of Deal, e.g., moving a UV sterilizing bulb around by remote control such that the user is not exposed to irradiation.
Applicant argues that adding the 86 inch bulb of Deal to Huang would render Huang incapable, or at least inconvenient, for its intended use of disinfecting air ducts. This is not persuasive. The use of Huang in air ducts is introduced with the word “may” throughout Huang. Paras 2, 8. While it may be the best mode of using Huang, it is never introduced as the only use or even as a necessary use. As such, the relevant teachings of Huang includes embodiments that are larger than an air duct.
Applicant argues that one of ordinary skill in the art would not consider a disabled person’s perspective in determining a “hard-to-reach” place. This is not persuasive. A disabled person can be one of ordinary skill in the art, and as such, necessarily has a determination of “hard-to-reach” that is informed by a disability.
Applicant traverses the assertion that one of ordinary skill would consider donning a decontamination suit to be “difficult.”  This is not persuasive. “Difficult” is a relative term, and compared to operating a remote control, donning a decontamination suit would likely be considered “difficult” by many of ordinary skill in the art.1 
Applicant argues that Cooper does not make the claimed Xenon flashlamp obvious. In particular, applicant contends that the pulsing of the Xenon flashlamp would prevent the remote control navigation of Huang. This is not persuasive. Flashing lights may not be ideal for navigating by camera, but there is no evidence that they would prevent it. Applicant’s speculation to the contrary cannot take the place of evidence.
Applicant argues that map of Taylor is not a map and germicidal dose requirements for the room or area. This is not persuasive. The map of Taylor demonstrates clean and unclean areas, i.e. areas not requiring a germicidal dose and areas requiring a germicidal dose, respectively. Taylor varies UV irradiation in these areas in a binary, i.e. on or off, fashion.


Response to Affidavit
The declaration filed on 5/18/21 under 37 CFR 1.131(a) is sufficient to overcome the Henson reference.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At least in the examiner’s experience, donning a CBRN suit should be straightforward, but a vast majority of people struggle to do so properly.